DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This previous restriction requirement is withdrawn based on reconsideration and further review.
Response to Amendment
Claims 1-21 are allowed.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Armani et al. (US20160236413 A1) and further in view of Leavitt et al. (US20140259284 A1). For independent claim 1, Armani teaches an extruder (nozzle assembly 10) for a three-dimensional printer (3D printer 1 shown in Figure 5), the extruder comprising: a nozzle assembly defining a first orifice (see top end of internal nozzle tube 815), a second orifice (see bottom end of internal nozzle tube 815), and a chamber extending therebetween (see Figures 1-4); and a cap (see disk-shaped member 813a in Armani) having an inner surface (see Figures 3 and 4) and an outer surface (see Figures 1 and 2) opposite the inner surface, the cap defining an opening extending from the inner surface to the outer surface along a narrowest radial dimension of the cap (see Figures 3 and 4), the chamber of the nozzle assembly extending through the opening such that the second orifice extends beyond the opening in an axial direction away from a perimeter of the nozzle assembly  in contact with the inner surface of the cap (Abstract: a nozzle tip protruding a small distance from the flattened end), and the cap formed of a second material including a polymer, the polymer including a flexible, elastomeric material (see claim 2 of Armani). However, Armani fails to teach at least a portion of the nozzle assembly formed of a first 
Leavitt teaches a first material along the chamber ([0059] stainless steel) and the polymer having a second thermal conductivity less than a first thermal conductivity of the first material  (silicone elastomer of Armani has lower thermal conductivity stainless steel).
It is noted that Armani teaches a hot end of the nozzle assembly (see heating element 812 in Figures 3 and 4 of Armani). However, none of the above prior art teaches the polymer providing tension around a majority of a hot end of the nozzle assembly to secure the cap in place about the nozzle assembly. 
For independent claim 15, Armani teaches a three-dimensional printer comprising: a build plate (see plate below nozzle in Figure 5); an extruder including a nozzle assembly (nozzle assembly 10) and a cap (see disk-shaped member 813a in Armani), the nozzle assembly defining a first orifice  (see top end of internal nozzle tube 815), a second orifice (see bottom end of internal nozzle tube 815), and a chamber extending therebetween (see Figures 1-4), the cap disposed between the nozzle assembly and the build plate in a direction extending from the nozzle assembly to the build plate (see Figure 5), the cap defining an opening through which the chamber of the nozzle assembly extends and beyond which the second orifice of the nozzle assembly extends (see Figures 3 and 4), the cap formed of a second material including a polymer, the polymer including a flexible, elastomeric material (see claim 2 of Armani). 
However, Armani fails to teach a build material in the chamber of the nozzle assembly and movable from the second orifice toward the build plate, the build material having a first melt temperature less than a second melt temperature of the second material of the cap and at least a portion of the nozzle assembly formed of a first material along the chamber that provides tension 
Leavitt teaches at least a portion of the nozzle assembly formed of a first material along the chamber ([0059] stainless steel).
It is noted that Armani teaches a hot end of the nozzle assembly (see heating element 812 in Figures 3 and 4 of Armani). However, none of the above prior art teaches the polymer providing tension around a majority of a hot end of the nozzle assembly to secure the cap in place about the nozzle assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743